Name: Commission Regulation (EEC) No 2015/83 of 20 July 1983 laying down detailed rules for the implementation of Regulation (EEC) No 1423/82 concerning measures to promote the use of fibre flax for the marketing years from 1982/83 to 1986/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198 /20 Official Journal of the European Communities 21 . 7 . 83 COMMISSION REGULATION (EEC) No 2015/83 of 20 July 1983 laying down detailed rules for the implementation of Regulation (EEC) No 1423/82 concerning measures to promote the use of fibre flax for the marketing years from 1982/83 to 1986/87 with the procedure laid down in Article 13 of Regula ­ tion (EEC) No 1308/70 (2). Article 2 1 . Open or restricted invitations to tender shall be issued in respect of the measures referred to in the first indent of Article 1 (2) of Regulation (EEC) No 1423/82 and included in the detailed programme. The open invitations to tender shall be published in the Official Journal of the European Communities. 2 . The measures referred to in the second indent of Article 1 (2) of Regulation (EEC) No' 1423/82 and included in the detailed programme shall be carried out by means of direct agreement or as a result of restricted invitations to tender. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1423/82 of 18 May 1982 concerning measures to promote fibre flax for the marketing years from 1982/83 to 1986/87 ('), and in particular Article 1 (4) thereof, Whereas, in the interests of good administration , the campaigns for promoting use of flax fibres to be decided upon by the Commission should be carried out under a detailed programme and within a given period ; Whereas, to the same end, provision should be made for the practical execution of the said campaigns under procedures which are fitted to the technical charac ­ teristics of the campaigns in question ; whereas assess ­ ment of the various proposals put forward under the procedures adopted should be carried out on the basis of criteria which afford the best possible choice ; Whereas the Member States should be informed of the Commission's selection ; Whereas the necessary provisions should be made for the proper execution of the campaigns envisaged ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, Article 3 1 . For the purposes of assessing the tenders submitted by those concerned, the Commission shall take into account :  their quality and cost,  the extent to which they meet the objectives of the various measures envisaged,  the contractor's degree of specialization and ex ­ perience in the field covered by the measure envisaged,  measures already carried out or in progress in the field in question . The Commission shall also take account of : (a) the professional and financial guarantees put forward by the tenderer, in the case of tenders concerning the campaigns provided for in the first indent of Article 1 (2) of Regulation (EEC) No 1423/82 ; (b) in the case of tenders concerning the measures provided for in the ' second indent of Article 1 (2) of Regulation (EEC) No 1423/82 :  the scientific reputation of the party concerned,  the possible market for the products concerned,  the forecast timetable for the results antici ­ pated . HAS ADOPTED THIS REGULATION : Article 1 1 . The Commission shall , on the basis of the general programme referred to in Article 1 (3) of Regulation (EEC) No 1423/82, adopt a detailed programme of the measures referred to in paragraph 1 of the said Article which it intends implementing for each of the marketing years in question . That programme may cover more than one marketing year. 2 . For the purposes of drawing up the detailed programme, the Commission shall consult the Man ­ agement Committee for Flax and Hemp in accordance (') OJ No L 162, 12 . 6 . 1982, p. 19 . (2) OJ No L 146, 4 . 7 . 1970, p. 1 . 21 . 7 . 83 No L 198 /21Official Journal of the European Communities 2. The Commission shall select tenders and shall conclude the relevant contracts . It shall inform the Management Committee for Flax and Hemp accord ­ ingly . security to guarantee performance of the contract may be required. The balance shall be paid and the security, where appropriate, released only where the Commission finds that the obligations under the contract have been complied with . Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Article 4 The Commission shall pay the price agreed in the contract in instalments on the basis of the state of progress of the work provided for. The provision of a This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1983 . For the Commission Poul DALSAGER Member of the Commission